Case: 1:18-cv-00259-SNLJ Doc. #: 85 Filed: 12/14/20 Page: 1 of 3 PageID #: 1218




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                              SOUTHEASTERN DIVISION

GEORGE F. ALDRIDGE, JR.,                     )
                                             )
              Plaintiff,                     )
                                             )
v.                                           )       Case No. 1:18-cv-00259-SNLJ
                                             )
NINA HILL,                                   )
                                             )
              Defendant.                     )

                             MEMORANDUM AND ORDER

       This matter comes before the Court on pro se plaintiff George Aldridge’s motion

for disclosure [#57], motions for extension of time [#60, #84], motion to produce [#66],

motion to recuse [#80].

       I.     Motion for Disclosure

       Plaintiff complains that the exhibits appended to defendant’s motion for summary

judgment are missing approximately 1,500 pages. Exhibit A-1 is comprised of

approximately 500 pages of plaintiff’s medical records. The Bates labeled pages jump

from 0697 to 2122. Plaintiff demands production of the “missing” pages. However,

defendant responds that she has already produced to the plaintiff all the pages Bates

labeled Aldridge MR-1 through -2586. Plaintiff did not file a reply memorandum

disputing defendant’s statement. The motion will be denied.

       II.    Motion to Produce

       In this motion, plaintiff seeks sanctions against defendant based on defendant’s

purported failure to respond to plaintiff’s requests for production. Defendant responds

                                             1
Case: 1:18-cv-00259-SNLJ Doc. #: 85 Filed: 12/14/20 Page: 2 of 3 PageID #: 1219




that she had responded to plaintiff’s requests. Plaintiff insists that the responses are

inadequate and appears to take issue with the defendant’s lack of access to certain

documents. The Court notes that plaintiff has issued subpoenas for the documents he

seeks that are not in defendant’s possession. Those subpoenas are still in the process of

being served by the United States Marshal. The motion will be denied.

       III.   Motion to Recuse

       Plaintiff moves for the undersigned to recuse himself because the Court denied

plaintiff’s belated requests for subpoenas, and because plaintiff believes the Court has a

conflict of interest and is in cahoots with the defendant’s employer and the prison.

Plaintiff’s arguments are frivolous. The Court will deny the motion.

       IV.    Motions for Extensions of Time

       Defendant filed her motion for summary judgment on June 25, 2020. Plaintiff

sought and received an extension of time in which to respond to the motion; that is, on

August 4, 2020, this Court granted plaintiff’s motion for extension, providing additional

time for discovery and ordering that a response be filed within 21 days after completion

of the discovery period. It appears that the United States Marshal has not yet served

certain subpoenas that were sought by plaintiff. This Court has inquired with the

Marshal’s office as to the status of service. Plaintiff’s motions for an extension are

granted in part. Plaintiff’s response shall be due 21 days after the subpoenaed parties

provide documents to the plaintiff. The Court will continue to monitor the situation, and

plaintiff is advised that he should notify the Court if—after receiving confirmation that

the subpoenas have been served—he does not receive a timely response.

                                              2
Case: 1:18-cv-00259-SNLJ Doc. #: 85 Filed: 12/14/20 Page: 3 of 3 PageID #: 1220




       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s motion for disclosure [#57], motion

to produce [#66], and motion to recuse [#80] are DENIED.

       IT IS FURTHER ORDERED that plaintiff’s motions for extension of time [#60,

#84] are GRANTED in part. Plaintiff shall have until 21 days after the subpoenaed

parties provide documents to the plaintiff by which to file a response to the pending

motion for summary judgment.

       IT IS FINALLY ORDERED that plaintiff shall notify the Court if he does not

timely receive a response to the subpoenas after receiving confirmation that the

subpoenas have been served.

       So ordered this 14th day of December, 2020.




                                        STEPHEN N. LIMBAUGH, JR.
                                        SENIOR UNITED STATES DISTRICT JUDGE




                                             3
